Exhibit 10.44

 

GlobalSantaFe

Personal Financial Planning

Assistance Program

For Senior Executive Officers

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 

GlobalSantaFe Corporate Services Inc.

 

Certificate

 

I, David E. Faure, the Secretary of GlobalSantaFe Corporate Services Inc.,
having in my custody and possession the corporate records of said corporation,
do hereby certify that attached hereto is a true, correct and complete copy of
the GlobalSantaFe Personal Financial Planning Assistance Program For Senior
Executive Officers as presently in effect.

 

Dated: August 27, 2002

 

/s / David E. Faure David E. Faure

 



--------------------------------------------------------------------------------

 

GlobalSantaFe

Personal Financial Planning Assistance Program

For Senior Executive Officers

 

--------------------------------------------------------------------------------

 

SECTION 1 - PURPOSE

 

The GlobalSantaFe Personal Financial Planning Assistance Program For Senior
Executive Officers has been established by GlobalSantaFe Corporate Services Inc.
(the “Company”) to provide assistance with personal financial planning to
selected senior executive officers of the GlobalSantaFe Corporation and its
subsidiaries and other affiliates.

 

SECTION 2 - ELIGIBILITY

 

The Chief Executive Officer of the GlobalSantaFe Corporation and other
executives of GlobalSantaFe Corporation and its subsidiaries and other
affiliates in salary grade 45 and above who are selected for participation in
this program by the Chief Executive Officer are participants eligible for
personal financial planning assistance under this program. Subject to Section 9,
each particpant will continue to be eligible for benefits under this program as
long as he or she remains an employee of GlobalSantaFe or any of its
subsidiaries or other affiliates, unless and until specific action is taken by
the Chief Executive Officer of GlobalSantaFe Corporation to discontinue
participation.

 

SECTION 3 - SERVICES

 

Each participating executive will from time to time select a consultant or
consultants to perform the following services:

 

  A. Prepare one initial personal financial plan after the executive first
becomes a participant in the program;

 

  B. Assist in evaluating future financial decisions required to achieve the
plan goals; and

 

-1-



--------------------------------------------------------------------------------

  C. Assist in income tax and estate planning and tax return preparation.

 

SECTION 4 - BENEFIT LIMITS

 

The following benefit limits will apply:

 

  A. The fees to prepare the initial personal financial plan, up to a maximum of
$12,000.

 

  B. The fees to assist in the achievement of plan goals and to assist in income
tax and estate planning and tax return preparation, up to a calendar-year limit
of $8,000.

 

  C. The $12,000 benefit to prepare the initial personal financial plan is a
one-time benefit and will expire when the full $12,000 amount has been used. The
$8,000 calendar-year benefit is an annual benefit, and any unused portion will
expire at the end of each calendar year.

 

  D. Any fees in excess of the above benefit limits will be the responsibility
of the executive receiving the services.

 

  E. An executive whose participation in this program is terminated pursuant to
Section 2 or who retires or otherwise terminates his or her service as an
employee of the GlobalSantaFe Corporation and its subsidiaries and other
affiliates will be eligible for any fees up to the full $8,000 calendar-year
limit during the calendar year of such retirement or other termination. The
Company, however, will only pay fees incurred by the executive prior to the
retirement or other termination date. Any fees incurred after such date will be
the responsibility of the executive.

 

SECTION 5 - TRAVEL EXPENSES

 

Any reasonable travel expenses incurred by the consultant will be billed to and
paid by the Company and will not be allocated to individual benefit limits.

 

-2-



--------------------------------------------------------------------------------

 

SECTION 6 - INCOME TAXES

 

All fees paid by the Company for personal financial planning are considered
taxable income to the executive and will be added to the executive’s W-2
statement. Some portion of these fees may be deductible under current IRS
regulations.

 

SECTION 7 - ADMINISTRATION

 

  A. The executive will instruct the consultant to submit bills within the above
benefit limits to the Company’s Manager of Compensation. There will be a
separate bill submitted for travel expenses.

 

  B. The Company’s Manager of Compensation will note on each bill the current
status of the annual benefit limit and will forward the bill to the executive
for review and approval.

 

  C. The executive will initial the bill to signify his or her approval and will
return the approved bill to the Company’s Manager of Compensation for approval
and payment processing.

 

  D. The executive will instruct the consultant to send all bills for fees in
excess of the above benefit limits directly to the executive for payment.

 

SECTION 8 - TERMS OF EMPLOYMENT

 

The adoption and maintenance of this program will not be deemed to constitute a
contract between any employer and employee, or to be consideration for, or an
inducement or condition of, the employment of any person. Neither this program
nor its maintenance will be deemed to give any employee the right to be retained
in the employ of any employer or to interfere with the right of an employer to
discharge an employee at any time, nor will it be deemed to give to an employer
the right to require any employee to remain in its employ, nor will it interfere
with any employee’s right to terminate his or her employment at any time.

 

SECTION 9 - MODIFICATION, AMENDMENT AND TERMINATION

 

The Company reserves the right at any time and from time to time, without
notice, to modify or amend, in whole or in part, any or all of the provisions of
this program and to terminate this program for any reason.

 

-3-